DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/24/2022, has been entered and carefully considered. 
Claims 32-33, 35-36, 39-42, 44-45 and 47-50 are amended; Claims 37 and 46 are cancelled; Claims 52-53 are added and Claims 32-36, 38-45 and 47-53 are currently pending. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the independent claims significantly which necessitates the new ground rejection. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 45, 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 36 is amended to include limitation “wherein a downlink packet is not preferably forwarded when the downlink data volume is less than the downlink data volume threshold, and the bandwidth is less than the downlink bandwidth threshold”. This newly added limitation lacks support from the specification. 
Related paragraph 0013, 0023, 0034, 0043, 0119, 0174 of the instant application only states that “before the preferably forwarding the downlink packet based on the real-time transmission indication is performed, the data transmission method in the Wi-Fi network according to the first aspect may further include one or more of the following: determining that a downlink data volume is greater than a downlink data volume threshold”. The specification fails to describe how the determined result impact the decision of preferably forwarding the downlink packet. 
In addition, Claim 36 amended the limitation from “a downlink data volume” to “a downlink data volume of downlink streams” which also lacks support from the specification. 
Claims 45 and 53 are rejected for the same reasons indicated above. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33, 36, 41-42, 45 and 50-51, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Thai et al (US 2007/0242627), in view of Vivanco (US 9,923,836). 
Regarding claim 32, 41 and 50, Thai teaches a data transmission method implemented by a network access device in a wireless local area network, wherein the data transmission method comprises: 
receiving a first downlink packet (Fig. 9, step 912) that carries downlink 5- tuple information, wherein the downlink 5-tuple information comprises a downlink source Internet Protocol (IP) address, a downlink destination IP address, a downlink source port, a downlink destination port, and a downlink transmission protocol type (Fig. 3, TCP/IP packet includes the 5-tuple information); and 
prioritize forwarding the first downlink packet (Fig. 9, step 926; and [0060], packet is sent with the QoS services in the associated TSPEC; packets sent with certain QoS services is considered prioritized forwarding comparing to best effort packets) when a service type of the first downlink packet is a preset service type (Fig. 9, steps 922 and 924; also see [0034]-[0035], “The TCLAS specifies parameters used to identify MAC service data units (MSDUs) belonging to the traffic stream so that these MSDUs can be sent in accordance with TSPEC for the traffic stream”), 
wherein the service type is the preset service type when the downlink source IP address provides a real-time transmission service, the downlink source port provides the real-time transmission service, the downlink transmission protocol type is used for the real-time transmission service ([0037], “A TCLAS for a traffic stream may utilize one or more parameters to classify packets belonging to the traffic stream. IEEE 802.11e supports the following classification parameters: [0038] Ethernet--source address, destination address, and type; [0039] IP--source IP address, destination IP address, version (IPv4 or IPv6), and flow label (for IPv6); [0040] TCP/UDP--source port, destination port, and protocol”), a bandwidth of the first downlink packet is less than a downlink bandwidth threshold, a packet length of the downlink packet is less than a downlink packet length threshold, or a 2Atty. Docket No. 4805-03400 (86026678US05)deviation between arrival times of any two adjacent downlink packets is less than a downlink time deviation threshold ([0043]-[0046], “A TSPEC for a traffic stream may specify one or more QoS parameters applicable to the traffic stream. IEEE 802.11e supports the following QoS parameters: [0044] Data rate--minimum, mean, and peak data rates, burst size, minimum PHY rate; [0045] Service interval/time--nominal and maximum service intervals, inactivity interval, suspension interval, and service start time; [0046] MSDU size--nominal and maximum MSDU sizes; and [0047] Delay-delay bound”; It’s noted that the above limitations are presented in alternative form, only needs to satisfy one of the above limitations).  
	Thai does not explicitly teach not preferably forwarding a second downlink packet that corresponds to the downlink 5-tuple information and is not received within a specific time period. 	
	Vivanco teaches not preferably forwarding a second downlink packet that corresponds to the downlink 5-tuple information and is not received within a specific time period (Col 10, lines 23-31; and Col 7, lines 1-4: a packet that may exceeds the packet delay budget may be dropped; it’s noted that packets not preferably forwarded is considered as best effort packets. Best-effort delivery describes a network service in which the network does not provide any guarantee that data is delivered or that delivery meets any quality of service. Thus, best effort packets can be dropped in certain situations such as exceeds packet delay budget). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Vivanco in the system disclosed by Thai for the purpose of reducing network congestion by dropping real time traffic packets exceeding packet delay budget. 	

Regarding claims 33, 42, 51, the aforementioned references teach all the limitations recited in the parent claim,  Thai further teaches: determining, after receiving the first downlink packet, whether the service type is the preset service type; and forwarding the first downlink packet based on a real-time transmission indication when the service type is the preset service type ([0037]-[0040], Fig. 9) and when the downlink 5-tuple information matches uplink 5-tuple information (Fig. 8A, [0064]).  

Regarding claim 36, 45, 53, the aforementioned references teach all the limitations recited in the parent claim, Thai further teaches before forwarding the first downlink packet, the data transmission method further comprises one or more: determining that a downlink data volume is greater than a downlink data volume threshold; or determining that the bandwidth is greater than the downlink bandwidth threshold ([0044] Data rate--minimum, mean, and peak data rates, burst size, minimum PHY rate; it’s noted that the comparison must be made in order to meet the QoS parameters applicable to the traffic stream); …. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Thai et al in view of Vivanco, further in view of Choi et al (US 2014/0376555). 
Regarding claim 34, 43, Thai in view of Vivanco teaches all of the limitations except that the real-time transmission indication comprises one or more of a differentiated services code point (DSCP) value corresponding to a highest forwarding priority, a user priority (UP) value corresponding to the highest forwarding priority, or an access category (AC) corresponding to the highest forwarding priority. Choi teaches the above limitation ([0138], “assign highest priorities to a flow having a service attribute of “real-time QoS” … “real-time services”). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Choi in the system disclosed by Thai in view of Vivanco for the purpose of reducing latency for the delay-sensitive service.  

Claims 35, 44, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Thai et al in view of Vivanco, further in view of Handige Shankar et al (2017/0048126), hereinafter as “Handige” 
Regarding claim 35, 44, 52, Thai in view of Vivanco teaches all of the limitations except that adding uplink 5-tuple information from an uplink packet to a local routing and forwarding table of the network access device.  Handige teaches the above limitation ([0028], flow is identified by 5-tuple information; [0033], add entry in the forwarding tables). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Handige in the system disclosed by Thai in view of Vivanco for the purpose of expedite the packet forwarding process by adding entry in the forwarding table. 

Claims 38-40, 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Thai et al in view of Vivanco, further in view of Yeddala et al (US 2015/0109909). 
Regarding claim 38, 47, Thai teaches all of the limitations except that limiting a downlink packet bandwidth of a first specified station (STA).  Yeddala teaches limiting a downlink packet bandwidth of a first specified station (STA) ([0128], “in response to the congestion and reduction of available downlink bandwidth by 25%, the access manager 140 can reduce the downlink bandwidth limits assigned to each of the users by 25%”). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Yeddala in the system disclosed by Thai in view of Vivanco for the purpose of reduce congestion by proportionally reducing downlink bandwidth limit with associated stations. 

Regarding claim 39, 48, Thai in view of Vivanco and Yeddala further teaches one or more of: 
forwarding a plurality of downlink packets to the first specified STA and limiting a quantity of the downlink packet; or forwarding the second downlink packet to the first specified STA and limiting a continuous transmission time of the second downlink packet (Yeddala, [0128], “in response to the congestion and reduction of available downlink bandwidth by 25%, the access manager 140 can reduce the downlink bandwidth limits assigned to each of the users by 25%”, the reduced maximum downlink bandwidth would limit the quantity of the downlink for a given time).  

Regarding claim 40, 49, Thai in view of Vivanco and Yeddala further teaches limiting the downlink packet bandwidth when forwarding a third downlink packet to a second specified STA (Yeddala, [0128], each user 108s is associated with a communication device which corresponds to a specific STA and each user is assigned a reduced maximum downlink bandwidth during congestion. Thus, downlink packet bandwidth for a first specified STA is still limited when a second specified STA are receiving another downlink packet). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411